Citation Nr: 0507303	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral knee and 
ankle disorders. 


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from May 1983 to August 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The Board notes that in August 2004 the veteran's 
representative requested an additional 30 days in which to 
submit medical evidence in support of the veteran's claim.  
The request was granted in September 2004.  No additional 
evidence has been received and the claim is now before the 
Board for appellate review.  


FINDING OF FACT

The veteran is not shown by competent evidence to currently 
have bilateral knee or ankle disorders.  


CONCLUSION OF LAW

Bilateral knee and ankle disorders were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an October 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a March 2004 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a September 2002 letter, prior to the initial adjudication 
of the veteran's claim, he was informed of VA's duty to 
obtain evidence on his behalf.  He was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  In addition to the above, in a decision 
promulgated on January 13, 2004, Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) indicated that four elements are 
required for proper VCAA notice: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  Here, as 
indicated in the discussion above, the RO clearly has met the 
first three of the four notice requirements in connection 
with the issue on appeal.  Although the September 2002 letter 
does not specifically contain the "fourth element," the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  For example, the RO 
told him in the letter to identify his VA and non-VA medical 
providers and provide releases, as appropriate, and that he 
could obtain the medical evidence himself and submit it to 
VA.  He was also told to submit copies of his service medical 
records to VA if he had them in his possession as well as 
lays statements and/or a medical opinion from his doctor.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004)(harmless error).  In this case, the 
Board finds that each of the four content requirements of a 
VCAA notice has been fully satisfied.

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received and the 
veteran was provided with a VA examination in February 2004.  
The Board notes that the veteran reported being treated by 
private doctors on two occasions for his knees and ankles.  
As noted above, the veteran's request of an additional 30 
days in which to submit evidence was granted; however, no 
additional evidence has been received in support of his 
claim.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; and a VA examination report.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
bilateral knee and ankle disorders.  The Board has carefully 
reviewed the evidence and statements made in support of the 
veteran's claim and finds that, for reasons and bases to be 
explained below, a preponderance of the evidence is against 
the veteran's claim and service connection therefore cannot 
be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of in-service knee or ankle 
disorders, the veteran's service medical records show that in 
May 1983 in the first week of basic training, the veteran 
complained of bilateral ankle pain for four days without a 
precipitating injury.  Following an examination, he was 
diagnosed with "stress syndrome."  Later in May 1983, it 
was noted that the veteran also had stress syndrome of both 
knees following complaints of swelling and pain in addition 
to marked lymphedema of both ankles; it was recommended that 
the veteran be hospitalized.  A subsequent June 1983 report 
indicated that the veteran was hospitalized for stress 
syndrome of both lower extremities.  No stress fractures were 
seen on X-ray; a later bone scan of the lower extremities 
reportedly revealed moderate increased tracer activity at the 
lesions of bilateral knees and intense activity at the 
lesions of the bilateral os calcis, right greater than left, 
and right ankle, and the examiner indicated that these 
findings were most likely stress fractures.  Later in June 
1983, the veteran was seen for follow up after his 
hospitalization for swollen ankles.  It was assessed that he 
had co-lateral lateral ligament strain and he was placed on a 
T3 physical profile.  The disposition was to duty.  In July 
1983, the veteran reportedly had repeat x-rays of the 
feet/ankles which revealed healing stress fracture of the 
bilateral heels.  

Following service, at his February 2004 VA examination, the 
veteran complained of intermittent pain in his knees and 
ankles, precipitated primarily by prolonged standing and 
walking.  He indicated that he was able to walk up to six 
blocks before discomfort.  He also reported some instability 
of the right knee, but denied swelling in either the knees or 
ankles.  On examination, range of motion was full and the 
veteran exhibited no swelling, tenderness, deformity, or 
instability of the knees or ankles.  Ultimately, the veteran 
was diagnosed with stress syndrome of bilateral lower 
extremities that had resolved.  The examiner opined that 
during service, the veteran was hospitalized based entirely 
on an abnormal bone scan with all subsequent X-rays being 
normal.  He therefore concluded that the veteran likely had 
nothing more than a fairly severe stress reaction in his 
lower extremities that was brought upon by basic training.  
Following completion of basic training, the symptoms had 
largely resolved and the veteran was left with no permanent 
disability.  He further stated that his opinion was well 
substantiated by the fact that the veteran has not sought any 
type of medical care or evaluation for his lower extremity 
pain in the prior 12 years.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  In this case, there is no objective medical 
evidence of record showing that the veteran currently has 
bilateral knee and ankle disorders.  As noted above, in 
February 2004 the veteran was diagnosed with stress syndrome 
of bilateral lower extremities that had resolved.  There are 
no additional treatment records showing that the veteran 
currently has bilateral knee and ankle disorders.  Although 
the veteran reported at his February 2004 VA examination that 
he had seen private doctors on one or two occasions because 
of problems with his knees and ankles, and had two courses of 
physical therapy in the late 1980s, he has not provided such 
records nor provided information to VA to obtain such 
records.  In any event, such records would not provide 
evidence of current disability, and as the VA examiner 
indicated, the veteran apparently has not sought any type of 
medical care or evaluation for his lower extremities for the 
past twelve years.  Therefore, in the absence of evidence of 
current bilateral knee and ankle disorders, the final Hickson 
element, a medical nexus opinion, is necessarily missing.  

To the extent that the veteran contends that he has bilateral 
knee and ankle disorders that are related to active service, 
it is now well established that a person without medical 
training, such as the veteran, is not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.

ORDER

Service connection for bilateral knee and ankle disorders is 
denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


